Title: To James Madison from Thomas Jefferson, 4 September 1807
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Sep. 4. 07.

After writing to Mr Smith my letter of yesterday by the post of the day, I recieved one from him now inclosed, and covering a letter from Mr Crownenshield on the subject of notifying our E. India trade.  To this I have written the answer herein, which I have left open for your perusal with Crownenshield’s letter, praying you will seal & forward them immediately with any considerations of your own addressed to Mr Smith which may aid him in the decision I refer to him.  I do not give to the newspaper & Parliamentary scraps the same importance you do.  I think they all refer to the Convention of limits sent us in the form of a projet, brought forward only as a sop of the moment for parliament & the public.  Nothing but an exclusion of G. B. from the Baltic will dispose her to peace with us, and to defer her policy of subsisting her navy by the general plunder of nations.
We shall be happy to see Mrs Madison & yourself tomorrow, and shall wait dinner for you till half after four believing you will easily reach this before that hour.  My ford has been a little injured by the fresh, but is perfectly safe.  It has a hollow of about 9 I. deep & 6. f. wide washed in one place exactly in the middle of the river, but even in that it will not be to the belly of the horse.  I salute you with great affection & respect.

Th: Jefferson

